Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Nicholas Herrel, on Jan. 5, 2022.
The application has been amended as follows.  Claim 18 has been amended as follows.  Claims 1-17 and 19-21 remain as shown in the claim set filed on Dec. 30, 2021.  Of these claims, claims 15-17 and 21 have been canceled.    

18.  (Currently Amended) The method of claim 1, wherein the non-polar Petasites extract or non-polar Petasites extract composition additionally comprises at least one ingredient from one of (I) — (VIII):   
I.  an antiphlogistic, analgesic, or antipyretic agent;   
Il.  an extract[[s]] of Chamomilla recutita, Curcuma longa rhizome, Curcuma xanthorrhiza rhizome, Curcuma xanthorrhiza, salicis cortex, Salix purpurea, Salix daphenoides, or Tanacetum parthenium 
IIl.  trace elements, or salts of iron, iodine, copper, cobalt, magnesium, manganese, selenium, or zinc;    
IV.  secretolytic or[[,]] secretomotoric agents, or extracts of licorice root, thyme, or peppermint
oil;   
or extracts of ivy leaves, Calendula spp. or Viola spp. 
VI.  or K or a B vitamin;  
VII. antioxidants, lutein, zeaxanthin, bioflavonoids, or grape seed extract; and  
VIII. taste mediators, an artificial or natural taste agent, or a sweetening agent, sugar or polyol sweetener.

The following is an examiner’s statement of reasons for allowance.  The claims as amended above and as amended by Applicants in the claim set of Dec. 30, 2021 are free of the prior art and recite definite claim language.  As discussed in the previous Office actions, Vogl et al. (“Ethnoepharmacological in vitro studies on Austria’s folk medicine- An unexplored lore in vitro antiinflammatory activities of 71 Austrian traditional herbal drugs,” Journal of Ethnopharmacology 149:750-771, 2013) disclose a method of treating a viral infection, by administering to a subject in need thereof a therapeutically effective amount of a composition comprising an extract of a Petasites sp., in particular, an extract of Petasites hybridus and an extract of its leaves.  But the solvent used to extract the Petasites sp. is a polar solvent, water or aqueous ethanol.  See p. 752, Table 1.  See pp. 4-6 of the Office action of Oct. 29, 2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-01-04